363 So.2d 27 (1978)
HUNT TRUCK SALES AND SERVICE, INC., a Florida Corporation, Appellant,
v.
HOLOPAK VILLAGE et al., Appellees.
No. 77-1344.
District Court of Appeal of Florida, Fourth District.
September 20, 1978.
Rehearing Denied October 26, 1978.
Francis E. Pierce, Jr., Orlando, for appellant.
James A. Barks, of Steed & Collins, Orlando, for appellees.
BERANEK, Judge.
This is an appeal from an order dismissing a complaint with prejudice for failure to state a cause of action. Appellant asserts 13 points on appeal. We find that all points are without merit and affirm. The main issue was whether the plaintiff/appellant stated a cause of action for foreclosure of a mechanic's lien. The right to foreclose the mechanic's lien was claimed to exist through a security agreement between plaintiff/appellant and a third party. A mechanic's lien or a prospective mechanic's lien may be assigned in Florida. Fla. Stat. § 713.19. It is our conclusion that plaintiff/appellant's security interest in accounts and contracts is not an assignment of a mechanic's lien and thus is not sufficient to transfer the right to foreclose *28 the mechanic's lien. Therefore, the trial court correctly dismissed the complaint. The order appealed from is, therefore, affirmed.
AFFIRMED.
DAUKSCH, J., and GREEN, OLIVER L., Jr., Associate Judge, concur.